--------------------------------------------------------------------------------



AGREEMENT FOR PURCHASE AND SALE OF ASSETS


BY AND BETWEEN


TRISENSE SOFTWARE, LTD.


AND GROUP 1 SOFTWARE, INC.


DATED


APRIL 30, 2001


--------------------------------------------------------------------------------



TABLE OF CONTENTS


  1.   ACQUISITION OF THE ASSETS   1     2.   PURCHASE PRICE  3  
  3.   LIABILITIES OF TRISENSE; ASSUMED CONTRACTS  4     4.   REPRESENTATIONS
AND WARRANTIES OF TRISENSE  5     5.   COVENANTS OF TRISENSE  13  
  6.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF GROUP 1  15     7.   CLOSING
AND CONDITIONS TO CLOSING  16     8.   INDEMNIFICATION  19     9.   SURVIVAL OF
REPRESENTATIONS AND WARRANTIES  22   10.  TERMINATION  22   11.  MISCELLANEOUS 
23  

--------------------------------------------------------------------------------



AGREEMENT FOR PURCHASE AND SALE OF ASSETS

     THIS AGREEMENT FOR PURCHASE AND SALE OF ASSETS (the “Agreement”) is made
and entered into this __ day of April, 2001, by and between TRISENSE Software,
Ltd., a Minnesota corporation (“TriSense”) and Group 1 Software, Inc., a
Delaware corporation (“Group 1”), regarding the acquisition by Group 1 of all of
the assets and the assumption of identified liabilities of TriSense and other
transactions described below.

     In consideration of the premises and the mutual promises, representations,
warranties and covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
TriSense and Group 1 intending to be legally bound hereby agree as follows:

1. ACQUISITION OF THE ASSETS

     (a)  Subject to the terms and conditions of this Agreement, Group 1 shall
acquire at Closing (as defined below) and Trisense shall sell to Group 1, all of
TriSense’s right, title and interest, and with respect to the items set forth in
items (v), and (viii) and (xi) below, any interest of a third party, in and to
all of the assets (collectively, except for the excluded assets set forth in
Schedules 1.6.1 and 1.4.1 hereof, the “Assets”) of Trisense related to, or used
in conjunction with, the business of Trisense of developing and distributing
bill presentment and payment software, and related businesses, as conducted by
Trisense on the date of this Agreement (the “Business”) including, but not
limited to the following assets:


(i) all of TriSense’s business methods, web pages and web sites (screens and
underlying programming), computer programming and derivative works,
customizations, supplemental works, interim works, works in progress and all
other intellectual or industrial property rights (other than Trademarks as
defined below), and portions thereof, whether or not fixed in a tangible medium
of expression, including without limitation (A) all patents, copyrights and
applications for such, and rights with respect to patents, and applications for
such (including without limitation, U.S. Patent No. 6,078,907), (B) all moral
rights, inventions, original works of authorship, discoveries, concepts, data,
processes, ideas and know-how contained therein or associated therewith; with
respect to all channels or modes of transmission, receipt, display or
processing; with respect to all computing or processing platforms and
configurations - known or unknown (e.g., Internet, WWW, PC, midrange, LAN, WAN,
client server, mini, mainframe and so on); with respect to all the processes or
works at any time developed or owned by TriSense (collectively, the “IPR”);


(ii) whether or not included in the IPR, all of the computer programs identified
in Exhibit 1.1, hereto, and all development tools (other than those licensed
from third parties) for such software (collectively the “Software”), including
both object code and source code versions to the extent in existence, and
including, without limitation, (A) all definition of files, fields of files,
variables, details, parameters, installation and maintenance specifications,
inputs and outputs (including codes and acronyms), program descriptions, file
descriptions, formats and layouts, report descriptions and layouts, screen
descriptions and layouts, graphical and non-graphical user interfaces, input
documents, data elements, paper processing flowcharts, computer processing
flowcharts, processing narratives, editing rules, password development and
protection rules, telecommunications requirements, glossaries and manual
procedures created or used by TriSense with respect to the Software, (B) all
layout rules, extraction rules, protocols owned by TriSense or used in the
Business, and all application program interfaces (“APIs”), dynamic link
libraries, DLLs and other programming by which the Software integrates or
communicates with other software and/or hardware/equipment and (C) all
concomitant user, installation, technical, functional design, development and
maintenance information describing the design and development of the Software
(including source code documentation, source listings and annotations, test data
and test results in sufficient detail to permit a reasonably skilled software
developer not involved in the Software’s development to maintain, enhance and
correct errors in the Software without assistance from or reference to any other
persons or materials) regardless of the media on which the same is contained
(such user, installation, technical, functional design, development and
maintenance information, including the materials identified on Exhibit 1.1,
being hereafter referred to as the “Documentation”);


--------------------------------------------------------------------------------


(iii) all of TriSense’s logos, trade dress, trademarks, service marks or trade
names, and registrations and applications for registrations related thereto,
including, without limitation, those set out in Exhibit 1.2, hereto (the
“Trademarks”);


(iv) all of TriSense’s URLs, domain names and other Internet address identifiers
(the “URLs”);


(v) originals of TriSense’s financial, production, marketing and sales books and
records, including, without limitation, all notes, records and books regarding
the warranty/software performance, credit and payment history of all past,
current and prospective customers, but not including minute books, corporate
financial statements and electronic records of corporate financial statements
(the “Books and Records”);


(vi) the contracts identified in Exhibit 1.3, hereto (the “Assumed Contracts”),
including with respect to such Assumed Contracts, and to the extent assignable,
the right to seek enforcement, either in its own name, as a third party
beneficiary, or in TriSense’s name as a delegate of TriSense, with respect to
any such Assumed Contract relating to Development Personnel (as defined below)
by which any Development Personnel have agreed to maintain the confidentiality
of any information and/or have agreed that the intellectual property rights to
any such works are owned by TriSense.


(vii) the list of all of TriSense’s past, current and prospective (as of
Closing) customers and all databases which contain customer information,
personal data and the like (the “Customer Information”);


(viii) the cash and cash equivalents in the amounts set out in Exhibit 1.4,
hereto (the “Cash”);


(ix) all prepaid items and deposits (including but not limited to security
deposits paid with respect to any leases), except for prepaid taxes, payroll or
employee benefits set out in Exhibit 1.4.1, hereto (the “Prepaids”),


(x) the accounts and notes receivable identified in Exhibit 1.5 (the “Accounts
Receivable”);


(xi) all of the equipment, furniture and fixtures used or owned by TriSense,
including, without limitation, the assets described in Exhibit 1.6, hereto, but
excluding the Excluded Assets identified in Exhibit 1.6.1 (the “FF&E”);


(xii) all tenant improvements to the premises located at 418 Gateway Boulevard,
Burnsville, Minnesota 55337 (the “Improvements”);


2


--------------------------------------------------------------------------------


(xiii) all inventory, including documentation and media used to supply copies of
the Software and documentation to customers, computer hardware, firmware, and
ancillary third party software held for resale or sublicensing by TriSense, as
such assets are identified on Exhibit 1.7, hereto (the “Inventory”);


(xiv) those assets belonging to Mr. David Lamm or to any third party (“Lamm”)
which are specifically identified on Exhibit 1.8 hereto and which will be
transferred to TriSense prior to Closing, excluding certain assets identified on
such Exhibit (the “Personal Assets”); and


(xv) except as identified or described in Exhibit 1.6.1hereto, all other assets
of TriSense used in TriSense’s business, whether real property or personnel
property, tangible or intangible ((i)-(xv), collectively, the “Assets”).


     (b)  The Books and Records, the Cash, the FF&E, and the Personal Assets
shall be transferred to Group 1 free of any lien, claim or encumbrance, security
interests or other clouds on title (collectively, “Liens”), excepting only liens
for taxes not yet paid (“Permitted Liens). The Assumed Contracts, the Customer
Information, the Prepaids, the Accounts Receivable, the Improvements and the
Inventory shall be transferred to Group 1 free of any Liens, excepting only
Permitted Liens and the interests of customers to confidentiality, the rights of
the other contract parties (including any interests of the lessor under the
Lease), and the financial interest of obligors and payors in such financial
assets. The IPR, Software, Documentation, Trademarks and URLs shall be
transferred subject only to Permitted Liens and the reservations with respect to
the rights of third parties set forth in the representations and warranties
herein and in the schedules attached hereto. TriSense hereby grants to Group 1
the right to seek enforcement, either in its own name, as a third party
beneficiary, or in TriSense’s name as a delegate of TriSense in Group 1’s
reasonable discretion, with respect to any of the Assumed Contracts, or any
other agreement by which such Development Personnel has agreed to maintain the
confidentiality of any information and/or has agreed that the intellectual
property rights to any such works are owned by TriSense

2.  PURCHASE PRICE

     The total purchase price for the Assets, and consideration for the other
transactions to be consummated hereunder is as follows:

     (a)  Total consideration of Eight Million One Hundred and Five Thousand
Dollars ($8,105,000) (the “Purchase Price”), payable in one (1) cash payment of
One Million Five Hundred Forty Five Thousand Dollars ($1,545,000) at Closing and
the delivery of Group 1’s Promissory Note, in the form of Exhibit K, in the
amount of aggregate principal and interest of Six Million Five Hundred and Sixty
Thousand Dollars ($6,560,000) payable in installments of principal plus accrued
interest at the annual rate of 4.63%, with payments of principal and interest
totaling Three Million Two Hundred Eighty Thousand Dollars ($3,280,000) on each
of the first and second anniversary dates of Closing.

     (b)  The consideration described in Section 2(a), above, shall include all
payments to be made in connection with the transactions, including any
consideration to support Mr. Lamm’s restrictive covenant entered into pursuant
to this Agreement, but shall exclude any salary or bonus to be paid under any
employment agreements or the consulting arrangement described in Section
4(h)(ii).

     (d)  All payments shall be made by Federal Wire Transfer, in accordance
with the wire transfer instructions set out in Exhibit 2.1, hereto, or such
other wire transfer instructions provided from time to time by TriSense to Group
1, in writing no less than thirty (30) days prior to a payment due date.


3


--------------------------------------------------------------------------------


     (e)  Paymentech Matters. Group 1 and Trisense acknowledge that as of the
date of this Agreement, Lamm and TriSense have agreed in principle with
Paymenttech LLC, and/or its affiliates (collectively, “Paymentech”) to license
or grant to Paymentech, for fees or other payments of approximately $125,000
upon execution of an agreement and an additional $200,000 upon receipt by
Paymentech of a trademark registration, the right to use one logo that may,
absence such license, infringe one of Trisense’s Paysense Trademarks. Lamm
agrees that during the period of his consulting with Group 1, he will use
diligent efforts to complete negotiations with Paymentech and present an
agreement with the above terms to Group 1 for execution within 120 days after
the date of this Agreement. In order to facilitate the transactions contemplated
hereby, TriSense agrees to transfer the Trademarks to Group 1 without entering
into any definitive agreement with Paymentech. In consideration for the
foregoing, Group 1 agrees that if Lamm has presented an agreement to Group 1 for
execution within 120 days of the date of this Agreement, or if Lamm is has made
substantial progress on completing such agreement and is diligently continuing
to negotiate the same during such period of extension as the parties reasonably
agree, and Group 1 or any affiliate of Group 1 who is the successor to the
rights in the Trademarks, receives any payment from Paymentech relating to the
above described right under the Trademarks (no matter whether such payment
results from a license agreement, settlement agreement or any other arrangement)
Group 1 shall pay 50% of any such payment to TriSense within 10 days of receipt
from Paymentech. 


3.  LIABILITIES OF TRISENSE; ASSUMED CONTRACTS

     (a)  Group 1 shall assume and be responsible for, and shall promptly pay,
perform and otherwise satisfy in accordance with their terms, only those
obligations and liabilities of TriSense set forth in clauses (i) through (iv)
below (collectively, the “Assumed Liabilities”) and no others:


       (i)  The obligations of TriSense under the Assumed Contracts;


       (ii)  All liabilities and obligations arising out of or resulting from an
Assumed Contract by Group 1 occurring subsequent to the date of Closing; and


       (iii)  All liabilities reflected on the Financial Statements (as defined
below) including the payables set forth in the attached Exhibit 3(a)(i), other
than liabilities in respect of indebtedness for borrowed money.


       (iv)  All liabilities of TriSense for vacation or holiday pay that has
been earned through closing by employees of TriSense hired by Group 1 but not
used.


     (b)  Except for the Assumed Liabilities, Group 1 shall assume no
liabilities or obligations whatsoever of TriSense, regardless of whether such
arise or are required to be performed before, at or after Closing. In
furtherance of the above, TriSense represents, warrants, covenants and agrees
that except for the Assumed Liabilities, Group 1 shall not assume or be liable
for, whether contractually, by operation of law, or otherwise, any contracts,
commitments, indebtedness, obligations or liabilities of TriSense, including,
without limitation: (i) liabilities or obligations of or claims against TriSense
arising out of any action, suit, proceeding, arbitration, investigation or
hearing or notice of hearing arising out of, or relating in any manner to, the
Business before Closing; (ii) liabilities or obligations arising from, out of or
in connection with the transactions contemplated by this Agreement including the
fees and expenses of TriSense’s counsel, investment bankers, accountants and
other representatives; (iii) liabilities or obligations involving the payment of
any domestic (federal, state or local) or foreign taxes, customs or other
governmental charges of any kind, including but not limited to use taxes,
property taxes, taxes on services and ad valorem taxes, excise taxes, sales
taxes, transfer taxes, gains taxes, recording taxes and taxes on or measured by
income, any of which taxes are due or shall become due as a result of the
operation of TriSense’s Business prior to Closing or respect to the Assets or
interest or penalties relating thereto except to the extent such liabilities
have been accrued and the accrual is transferred to Group 1 in accordance with
Section 1; and (iv) liabilities or obligations of any kind or nature incurred by
TriSense on or after Closing except to the extent the same relate to an Assumed
Contract(such liabilities not being assumed by Group 1 being hereafter referred
to as the “Excluded Liabilities”) All liabilities, obligations and payables of
or claims against TriSense not expressly herein assumed by Group 1 shall be and
remain the sole responsibility of and shall be satisfied by TriSense.


4


--------------------------------------------------------------------------------



4.  REPRESENTATIONS AND WARRANTIES OF TRISENSE

     TriSense represents and warrants to Group 1 that, except as set forth in
the Disclosure Schedule delivered by TriSense to Group 1 on the date hereof (the
“Disclosure Schedule”) (which Disclosure Schedule sets forth the exceptions to
the representations and warranties contained in this Article IV):

     (a)  Organization and Standing; Shareholder. TriSense is a corporation duly
incorporated and organized, validly existing, and in good standing under the
laws of the state of Minnesota, and has the full power and authority (corporate
and otherwise) to carry on its business as it is now being conducted, and to own
and lease the properties and assets which it now owns or leases. TriSense is
duly qualified and/or licensed to transact business and in good standing as a
foreign corporation in all jurisdictions in which the nature of its business or
its ownership of property requires it to be qualified and in which the failure
to be so qualified would have a material adverse effect on the financial or
operating condition of the Business. Lamm is, and has been since the
organization of TriSense, the sole shareholder of TriSense.

     (b)  Execution, Delivery; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Board of Directors and sole shareholder of TriSense and this Agreement
constitutes the valid and legally binding obligations of TriSense, except as
enforceability may be limited by applicable equitable principles or judicial
discretion, or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws from time to time in effect affecting the enforcement of creditors’ rights
generally.

     (c)  Authority; No Breach. TriSense has the capacity and authority to
execute and deliver this Agreement, to perform hereunder, and to consummate the
transactions contemplated hereby. Except as contemplated by this Agreement,
there are no authorizations, consents, approvals, licenses, exemptions from or
filings with, or registrations with any governmental, quasi-governmental or
non-governmental regulatory agency or authority, necessary on the part of
TriSense for, or in connection with, the transactions contemplated hereunder,
except where the failure to obtain the same would not be reasonably likely to
result in a material adverse effect. TriSense covenants and agrees that if at
any time any of the aforesaid authorizations, consents, approvals, licenses,
exemptions or filings shall be required, TriSense shall take all commercially
reasonable actions to either immediately obtain the appropriate authorization,
consent, approval, license, or exemptions, or take all commercially reasonable
actions to cure the facts and circumstances which prevent the issuance or
obtaining of such authorization, consent, approval, license or exemption.


5


--------------------------------------------------------------------------------


     (d)  No Conflict. The execution and delivery of this Agreement by Group 1
does not, and the consummation of the transactions contemplated hereby will not,
violate (i) any provisions of TriSense’s Articles of Incorporation or Bylaws, as
amended or (ii) any provisions or constitute a breach or event of default under
any agreement, lease, instrument or other document, including, without
limitation, the Merger Agreement effective May 15, 1995 by and between Document
Solutions, Inc. and BIDOC Acquisition Corp (a subsidiary of The Bisys Group,
Inc.) . No consent, approval or agreement of any person, party, court,
government or entity is required to be obtained by Trisense in connection with
the execution and delivery of this Agreement, or the other instruments and
agreements provided herein or the consummation of the transactions contemplated
hereby, including any notice or other requirement under bulk sales or similar
laws.

     (e)  Compliance. TriSense (i) is not in default or breach under any of the
Assumed Contracts; (ii) to its knowledge after diligent inquiry, no other party
to an Assumed Contract is in default or breach thereunder; (iii) there are not
any facts or circumstances of which TriSense is aware, which given only the
passage of time would become a default or breach under any of the Assumed
Contracts; (iii) all of the computer programming and other deliverables and
services to be provided under any of the Assumed Contracts prior to the date of
this Agreement have been timely delivered in full and have been accepted by
TriSense or the customer, as applicable.

     (f)  Financial Statements. TriSense has delivered to Group 1 its
consolidated financial statements (i.e. — balance sheet, income statement, cash
flow statement) and notes thereto, dated December 31, 2000 (the “Annual
Statements”) and unaudited Financial Statements dated April 15, 2001 (the
“Interim Statements,” and together with the Annual Statements, the “Financial
Statements”), copies of which are attached to the Disclosure Schedule under the
caption referencing this Section. The Financial Statements fairly present, in
all material respects the financial condition of TriSense as of the dates
indicated, and the results of its operations for the periods indicated. The
Annual Statements have been prepared in accordance with generally accepted
accounting principles consistently applied, and the Interim Statements have been
prepared in a manner consistent with the Annual Statements. TriSense has no
liabilities or obligations whatsoever, either accrued, absolute, contingent or
otherwise which are not reflected or provided for in the Financial Statements
except (A) those arising after the date of the Balance Sheet which are in the
ordinary course of its business, in each case a normal amount and all of which,
cumulatively, are not materially adverse to the Assets or the Business, and (B)
as to the extent specifically described in schedules thereto.

     (g)  Trade Organizations. TriSense is a member in good standing of the
organizations, and the TriSense representatives hold the offices, described on
the Disclosure Schedule under the caption referencing this Section.

     (h)  Intellectual Property.


       (i)  The IPR, including the Software and the Documentation, and the Third
Party Software, constitutes all of the intellectual property rights used in,
developed for use in or necessary to the conduct of the Business as conducted.
TriSense is the sole and exclusive owner of the IPR and the Trademarks and, to
the knowledge of TriSense, TriSense has, and at all times has had, the right to
develop, use and distribute all of the IPR used in the Business or contemplated
for use in the Business, including the Software and the Documentation, and the
right to enjoy all rights with respect to the Trademarks within the scope of the
registrations listed in Exhibit 1.2. At Closing TriSense shall have the
unqualified right to grant to Group 1 any and all rights it has in and to the
IPR including the Software and Documentation, and in and to the Trademarks, as
contemplated hereunder. Neither the rights granted to Group 1 hereunder, nor the
exercise of such rights by Group 1, do or will infringe upon or conflict with
the rights held by any third party under any patent, trademark, copyright,
license, trade secret claimed by or through Bysis Group, Inc., or any affiliate,
successor or assign thereof, or any current or former Development Personnel (as
defined below), any copyright or trade secret of any third party, or to
TriSense’s knowledge any license patent or trademark or other proprietary right
of any other party. The IPR and Trademarks are subsisting and , to the knowledge
of TriSense, are not invalid or unenforceable, in whole or in part. Upon
transfer of the Software at Closing, Group 1 shall have the right to use the
whole of the Software, any part or parts thereof, or none of the work, as it
sees fit, including the right to alter the Software, add to it, combine it with
any other work or works, at its sole discretion, except to the extent there are
restrictions imposed on the same by the license of Third Party Software (as
defined below). No rights are reserved by TriSense.


6


--------------------------------------------------------------------------------


       (ii)  TriSense has taken all commercially reasonable steps necessary to
protect and preserve its trade secrets.


       (iii)  Except as set forth in the Schedule of Exceptions and except to
the extent the Trisense represents only to its knowledge that such rights may be
pursued without infringement of third party patents, trademarks and other
intellectual property rights other than copyright and trade secrets, upon
transfer of the IPR to Group 1 in accordance with this Agreement, Group 1 shall
have the right, without payment of any additional consideration to any party, to
own, make, use, sell, have made, rent, lease, lend, license, enhance, modify,
amend, copy and prepare derivative works and customizations thereof, refrain
from giving attribution to any author with respect to any work created by
him/her, and to display publicly and exhibit the Software and Documentation and
the Trademarks and to otherwise exploit fully the processes, products, software
and services derived from any discoveries, concepts, ideas and improvements to
the IPR, on or through any medium or means now known or hereafter developed,
including without limitation the Internet and/or satellite transmission, whether
or not patentable or copyrightable, which are within the scope of the IPR,
including the Software or Documentation.


       (iv)  The IPR, including the Software and Documentation and Trademarks
are not subject to any copyright registrations or applications, and to the
knowledge of Trisense are not subject to any patent or trademark registrations
or applications, except for registrations or applications TriSense has
initiated, with respect to any governmental authority, including U.S. Patent No.
6,078,907, U.S. Patent Application Serial No. 09/594056 and Australia Patent
Application Serial No. 1736499 and the copyright and trademark registrations and
applications identified on Exhibit 1.2 hereto. All patent, copyright and
trademark registrations with respect to the Software, Documentation and the
Trademarks listed in the Disclosure Schedule are in full force and effect, and
all applications for registrations with respect to the Software, Documentation
and the Trademarks are proceeding without any opposition known to TriSense,
except as identified on the Disclosure Schedule referencing this Section.


       (v)  TriSense has not received any notice of any violations of, and it is
not violating, any, copyright or, trade secret rights, or to its knowledge any
trademark, trade name, service mark, patent or other intellectual property right
of any other party because of TriSense’s development, marketing, licensing or
sale of the IPR, including the Software and Documentation or Trademarks.


       (vi)  TriSense has provided to Group 1: (i) a record or copy of the
substance of all material complaints from any customer regarding the performance
of the Software or the Documentation which have been received from June 1, 2000
through Closing, and (ii) the complete, most current bug list and enhancement
list for the Software. Materiality, for the purposes of this Section 4(g)(vi),
shall mean that the particular program complained of does not conform to the
applicable warrantee(s) provided by TriSense.


7


--------------------------------------------------------------------------------


       (vii)  To the knowledge of TriSense after reasonable inquiry, the
Software as delivered to customers and to Group 1 has been free of any remote or
automatic disabling or recapture devices, passwords, keys, security devices or
trap doors and Computer Viruses. For the purposes of this Agreement, Computer
Viruses means any computer instructions (including, but not limited to, computer
instructions commonly referred to as Trojan Horses, anomalies, worms,
self-destruct mechanisms or time/logic bombs) which do not provide the
functionality clearly described in the Documentation and which interfere with
the use of the Software, any portion thereof, or other software, firmware or
computer hardware.


       (viii)  Other than pursuant to this Agreement, TriSense is not a party to
any contract or obligation whereby an absolute or contingent right to purchase,
obtain or acquire any rights in any of TriSense’s rights in any of the Assets,
including without limitation, any of the Software or IPR or Trademarks has been
granted to anyone, except for customer licenses granted in the ordinary course
of TriSense’s business and except for rights of distribution or resale granted
pursuant to the contracts set forth on the Disclosure Schedule referencing this
Section.


       (ix)  The IPR, including TriSense’s website, the Software and
Documentation (and all predecessor versions) and all portions thereof, and the
Trademarks, have been developed by TriSense exclusively by and through the
employees or contractors identified on the Disclosure Schedule referencing this
Section, hereto (the “Development Personnel”). None of the Development Personnel
has any proprietary rights in the IPR, including the TriSense website, the
Software, Documentation or Trademarks. All Development Personnel participated in
the development of the IPR, including the TriSense website, the Software,
Documentation or Trademarks, while regularly employed/retained by TriSense and
were fully paid by for such services. All Development Personnel performed, at
all times, such development of the IPR, including the TriSense website, the
Software, Documentation and Trademarks, within the normal scope of their
employment/retention with TriSense. None of the Development Personnel has made
any claim of ownership (including without limitation copyrights or patent
rights) regarding the IPR, including the TriSense website, the Software,
Documentation or Trademarks, or any portion thereof, nor to the knowledge of
TriSense does any such Development Personnel have colorable claim of right to
such.


       (x)  No copies of the source code for the Software have been provided to
any third party except as identified on the Disclosure Schedule under the
caption referencing this Section. No license or other rights to use Trademarks
(or any variations thereof) have been granted to any third party, except for
rights to use the same granted to distributers, resellers, and sales agents in
connection with the sale of the Software.


       (xi)  There are no third parties who are entitled to any proceeds with
respect to the sale, licensing, sublicensing or other granting of rights with
respect to IPR, including the TriSense website, the Software, the Documentation,
the Trademarks or any portion thereof, including without limitation royalties.


       (xii)  TriSense has provided to Group 1 true and complete copies of all
agreements entered into with any person or entity who contributed to the
development of the IPR, including the TriSense website, the Software, the
Documentation or the Trademarks.


       (xiii)  Except as set forth on the Disclosure Schedule under the caption
referencing this Section: (i) no software of others (“Third Party Software”) is
necessary or desirable in order for the TriSense website or the Software to
perform in accordance with its standard documentation and (ii) no Third Party
Software is routinely provided to customers in conjunction with a licensing of
the Software, for installation or use in accordance with the Software’s standard
documentation. TriSense shall deliver to Group 1 on or after Closing, consents,
if required, in forms reasonably acceptable to Group 1, to the transfer to
Group 1 from TriSense of all of TriSense’s rights to Third Party Software.


8


--------------------------------------------------------------------------------


       (xiv)  No claims have been made with respect to the Software or
Documentation under any insurance coverage including, but not limited to, errors
and omission insurance.


       (xv)  Trisense has collected no personal, identifiable data, except the
personal data collected in the process of processing EBPP transactions on behalf
of Trisense clients, and all such data has been used solely and exclusively to
present and/or process payment of bills for the individual whose data has been
collected; Trisense has made no disclosure or transfer, with or without
consideration, of any personal data to any third parties.


     (i)  Employment Matters


       (i)  At the Closing, Ms. Connie Howard and Messrs. John Decker, Steven
Henry, Thomas Kuder and Richard Urban shall accept employment at Closing with
Group 1 on terms reasonably acceptable to the respective individual. Group 1
also intends to offer to employ at Closing the other current TriSense employees
on terms reasonably acceptable to the respective parties, including reasonable
non-compete covenants. Such terms of employment may, however, differ from those
previously offered by TriSense. Group 1 shall have the right to notify these
employees during the due diligence period of the fact that Group 1 may employ
them in its business at Closing.


       (ii)  Lamm shall serve as an independent consultant to Group 1 for ninety
(90) days after Closing at an hourly rate of Two Hundred and Thirty-Seven
Dollars and Fifty Cents ($237.50) per hour. He shall serve under the direction
of DOC1’s General Manager. He shall abide by the provisions set out in Exhibit
M, hereto.


       (iii)  TriSense employs a total of seventeen (17) employees, all of whom
are full-time.


       (iv)  There are no disputes or proceedings involving TriSense that relate
to any present or former employee of TriSense, and to the knowledge of TriSense,
no employee of TriSense intends to terminate employment prior to Closing.
Without limiting the generality of the foregoing, TriSense has no knowledge of
any labor grievance proceeding, controversy with any employee, and no knowledge
after diligent inquiry of any claim or proceeding under any labor law, equal
employment opportunity law, or occupational safety and health law. TriSense is
in full compliance with all applicable federal, state and local laws and
regulations respecting employment and employment practices, terms and conditions
of employment and wages and hours and the other employment matters referenced in
this Section 4(h). There is no charge or lawsuit pending or to TriSense’s
knowledge threatened against TriSense with respect to TriSense’s
employer-employee relations or practices.


       (v)  No officer or director of TriSense, and no employee or consultant of
TriSense is known by TriSense to be, or is expected by TriSense to be, in
violation of any term of any proprietary information agreement or obligation,
non-disclosure agreement, non-competition agreement, or any other contract or
agreement or duty or any restrictive covenant related to the right of any such
officer, employee or consultant to be employed by TriSense or relating to the
use of the Assets, trade secrets or proprietary information of TriSense.


9


--------------------------------------------------------------------------------


  (vi)  Except as set forth on the Disclosure Schedule under the caption
referencing this Section, TriSense does not have any obligation, contingent or
otherwise under, nor any commitment or agreement to enter into, and no employee
of TriSense is covered with respect to his/her employment by, an employment
contract, union agreement with employees, executive compensation agreement, or
other similar contract or agreement.


     (j)  Employee Benefit Plans.


       (i) TriSense has no “employee benefit plans” for the benefit of its
employees other than the plans identified in Schedule 4(j), hereto. For the
purposes of this Section 3(i), “employee benefit plans” shall mean any pension,
retirement, disability, medical, dental or other health insurance plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including without limitation
any “employee pension benefit plan” as defined in Section 3(2) of ERISA, and any
“employee welfare benefit plan” as defined in Section 3(1) of ERISA, whether or
not any of the foregoing is funded, (a) to which TriSense is a party or by which
it is bound or (b) with respect to which TriSense has made any payments or
contributions or may otherwise have any liability (including any such plan or
arrangement formerly maintained by TriSense); "ERISA" shall mean the Employee
Retirement Income Security Act of 1974, as amended and SEPPAA shall mean the
Single-Employer Pension Plan Amendments Act of 1986, as amended. All of
TriSense’s employee benefit plans are fully funded, with all payments or
contributions, to be made by TriSense, having been made or accrued on the
Financial Statements as of April 10, 2001. Trisense has no employment agreements
with its employees.


       (ii)  TriSense has no liability to the Pension Benefit Guaranty
Corporation or to any other person, firm or corporation on account of any
termination of an employee pension benefit plan subject to Title IV of ERISA, as
amended by SEPPAA.


     (k)  Affiliates. TriSense does not have, and has never had, any Affiliates.
For the purposes of this Agreement, Affiliates shall mean any business entity,
whether it is a corporation, partnership or otherwise, which is under common
control with, controls or is controlled by, TriSense, including any entity that
might be a direct or indirect subsidiary of TriSense.

     (l)  Taxes and Other Governmental Charges.


       (i)  Since December 31, 1996, TriSense has filed all returns required of
it with respect to any governmental entity as to sales or licenses of the Assets
or copies thereof, the filing of which returns or the failure to do so may
affect the Assets.


       (ii)  There are no tax liens, other than liens not filed for taxes not
yet due (“Permitted Liens”) , on any of the Assets, and TriSense shall not be
delinquent in the payment of any federal, foreign, state or local income, sales,
employment, withholding or other taxes (including interest and penalties
thereon), the liability for which might impose a lien or encumbrance on any of
the Assets; TriSense shall not be subject to any liability for unpaid taxes
under Treas. Reg. Section 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee or successor, by contract, or otherwise; the
provisions for taxes shown in the Financial Statements are and will be adequate
to cover the aggregate liability of TriSense as of Closing for all taxes, duties
and charges based on the income, purchases, sales, business, capital stock or
surplus, or assets of TriSense; TriSense has incurred or will incur no liability
for any taxes, duties or charges for the period from April 15, 2001 through
Closing; no taxing authority has indicated to TriSense any intent to conduct an
audit or other investigation or asserted any unresolved deficiencies with
respect to tax liabilities of TriSense for any period; TriSense has received no
deficiency letter or similar notice from any taxing authority for any open tax
year; TriSense confirms its responsibility for, and agreement to pay when due,
any and all taxes, duties or charges based on the Assets, TriSense’s income or
sales, employees’compensation or otherwise, incurred or accrued on or prior to
the Closing.


10


--------------------------------------------------------------------------------


       (iii)  Proper and accurate amounts have been withheld by TriSense from
the compensation of all of TriSense’s employees for all periods prior to Closing
in full compliance with the tax withholding provisions of any applicable laws,
statutes, codes, ordinances, rules and regulations;


       (iv)  Proper and accurate returns have been filed by TriSense for all
periods prior to Closing for which returns were due with respect to employee
income tax and social security withholding and FICA and unemployment taxes, and
the amounts shown on such returns to be due and payable have been paid in full
or adequate provision for payment of such amounts have been included in the
Financial Statements;


       (v)  Hours worked by, and payments made to, employees of TriSense have
not been in violation of the Fair Labor Standards Act or any applicable laws
dealing with such matters;


       (vi)  All payments due from TriSense on account of employee health and
welfare insurance have been accrued as a liability in the Financial Statements;
and


       (vii)  All severance payments which are or were due under the terms of
any agreement, oral or written, have been accrued as a liability in the
Financial Statements.


     (m)  Environmental and Safety Matters. TriSense has not received any
written notice concerning, and there are no violations of, and to the knowledge
of TriSense there is no pending or threatened investigation, claim or allegation
from any governmental authority, regulatory authority or third party relating to
or associated with a potential violation of applicable federal, state and local
laws, regulations, rules, ordinances, permits, licenses, authorizations or
orders related to: (i) toxic or hazardous materials or wastes of any kind
(including, without limitation, petroleum and its derivatives and by-products,
other hydrocarbons, asbestos and asbestos-containing materials, and PCBs or
other materials regulated under any Environmental Laws (as defined below)
(collectively “Hazardous Materials”); (ii) the protection of the environment
(including, without limitation, the Resource Conservation and Recovery Act of
1976, the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, the Federal Water Pollution Control Act and the Clean Air Act), any and
all applicable laws, ordinances, regulations, orders, decrees, judgments,
injunctions, permits, approvals and licenses issued, promulgated or entered by
any governmental or quasi-governmental entity or agency relating to the
environment, to employee health or safety as it pertains to the use or handling
of remediation of (or exposure to) Hazardous Materials, to the preservation or
reclamation of natural resources or to the management, release or threatened
release of contaminants or noxious odors (collectively “Environmental Laws”); or
(iii) occupational or public health or safety (collectively “Safety Laws”) with
respect to the Assets or the Business. To TriSense’s knowledge, there are no
Hazardous Materials or underground storage tanks (“USTs”) at, on or under the
premises located at 418 Gateway Boulevard, Burnsville, Minnesota 55337, no
Hazardous Materials have been transported or released from the premises located
at 418 Gateway Boulevard, Burnsville, Minnesota 55337 and no Hazardous Materials
have been disposed of or stored at 418 Gateway Boulevard, Burnsville, Minnesota
55337 that has or would require remediation under any Environmental Laws or
Safety Laws.


11


--------------------------------------------------------------------------------


     (n)  Litigation.


       (i)  TriSense has not received notice of, and to TriSense’s knowledge
after diligent inquiry, there are not any suits, actions, proceedings, claims or
investigations instituted against the Assets, the Business or TriSense.


       (ii)  To TriSense’s knowledge there has been no threat made by another
party to institute a suit, action, proceeding, claim or investigation against
the Assets, Business or TriSense.


     (o)  Licenses and Permits; Compliance With Law. TriSense holds all
licenses, certificates, permits, franchises and rights from all appropriate
federal, state, local and other public authorities necessary for the conduct of
the Business and the ownership and use of the Assets, except where the failure
to hold the same would not be reasonably likely to result in a material adverse
effect on the Business.

     (p)  Contracts, Etc. Except for the Assumed Contracts, TriSense isnot a
party or subject to any of the following written, or to its knowledge any of the
following oral, contracts or commitments, which would singly or in the
aggregate, have a material adverse impact upon the Assets or the Business:


       (i)  any contract or commitment directly related to the Software or
Documentation which requires services to be provided or performed by TriSense or
which authorized others to perform services for, through or on behalf of
TriSense;


       (ii) any contract or commitment involving an obligation related to the
Assets which cannot, or in reasonable probability will not, be performed or
terminated within thirty (30) days from the date as of which these
representations are made;


       (iii) any contract or commitment providing for payments to third parties
based in any manner upon the sales, purchases, receipts, income or profits of
TriSense; or


       (iv)  any contract, agreement, understanding or arrangement, restricting
Group 1 from fully and duly enjoying sole and exclusive rights to the Assets.


       (v)  (A) any license and other agreements by which any rights to the
Software have been granted to any third party, (B) any contracts under which
TriSense purchased services or intellectual property was contributed to the
development of any of the IPR; (C) any third party channel agreements (VAR,
reseller, BSP, OEM, distributor and other agreements) to which TriSense is a
party; (D) any lease for real property; and (E) any other material commercial
contracts of TriSense in effect on the date first written above.


     (q) Brokerage. No agent, broker, person or firm (other than Dougherty and
Company) acting on behalf of TriSense or any of its affiliates, or under its
authority, is or will be entitled to a financial advisory fee, brokerage
commission, finder’s fee or like payment in connection with this Agreement or
any of the transactions contemplated hereby. TriSense has paid or will pay any
fees and expenses payable to Dougherty and Company in connection with the
transactions contemplated hereby.

     (r) Disclosure and Absence of Undisclosed Liabilities. No statement
contained herein or in any certificate, schedule, list, exhibit or other
instrument or document furnished to Group 1 pursuant to the provisions hereof,
taken as a whole, intentionally contains any untrue statement of a material
fact, or intentionally omits to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances in
which they were made, not misleading.


12


--------------------------------------------------------------------------------



5. COVENANTS OF TRISENSE

     (a)  Conduct of the Business of TriSense Prior to the Closing. From the
date of this Agreement to Closing, unless otherwise agreed to by Group 1,
TriSense shall:


       (i)  conduct its business in the regular and ordinary course, shall not
introduce any material new method of management, operation or accounting, and
shall preserve the business, organization and goodwill of TriSense;


       (ii)  not transfer, assign, convey or liquidate any of the Assets, or
enter into any transaction or incurred any liability or obligation which affect
the Assets or the Business, other than transactions occurring in the ordinary
course of the Business;


       (iii)  not enter into (i) any agreement to provide any goods or services
except on terms consistent with comparable contracts entered into on or after
January 1, 1999, (ii) any other agreements which may effect any of the Assets in
excess of Thirty Thousand Dollars ($30,000) in the aggregate or (iii) make or
agree to any change in the terms of any contract or instrument to which it is a
party which might have a material adverse effect on any of the Assets or the
Business;


       (iv)  promptly notify Group 1 of any material developments relating to
the Assets or TriSense’s business interests;


       (v)  maintain its properties, facilities and equipment and other assets
in as good working order and condition as at present, ordinary wear and tear
excepted;


       (vi)  perform in the ordinary course of business all of its obligations
under debt and lease instruments and other agreements relating to or affecting
its assets, properties equipment and rights;


       (vii)  maintain present debt and lease instruments and not enter into new
or amended debt or lease instruments other than in the ordinary course of
business;


       (viii)  keep in full force and effect present insurance policies or other
comparable insurance coverage;


       (ix)  use commercially reasonable efforts to maintain intact and preserve
its business organization, retain its present employees and maintain its
relationships and present agreements with suppliers, customers and others having
business relations with the TriSense;


       (x)  not increase current salaries and commission levels for any
officers, directors, employees or agents except in the ordinary course of
business, consistent with past practice or as required by contract or law;


       (xi)  maintain its memberships with the industry groups identified
herein;


       (xii)  maintain compliance in all material respects with all material
permits, rules, laws and regulations, consent orders and the like; and


       (xiii)  not declare any dividends nor pay out any extraordinary bonuses,
fees, commissions or any unusual distributions to the owner, director,
management or other personnel between the date of this Agreement and Closing,
other than accrued and unpaid bonuses.


13


--------------------------------------------------------------------------------


     (b)  Trading. TriSense acknowledges that it is aware, and that its
shareholder and representatives will be made aware, that in connection with the
discussions with Group 1 regarding the transactions described herein, they may
come into possession of material non-public information about Group 1.
Accordingly, TriSense agrees that it will not trade (or cause or encourage any
third party to trade), and will use its commercially reasonable efforts to
assure that none of its shareholder or representatives will trade (or cause or
encourage any third party to trade), in any securities of Group 1 (or securities
convertible into or exercisable for securities of Group 1) while in possession
of any such material non-public information. Such restrictions are in addition
to, and not in lieu of, any restrictions that Group 1 may impose upon insiders
who are employees or that may be imposed under applicable law.

     (c)  No-Shop. Until the first to occur of Closing or May 1, 2001, TriSense
will not, (and shall use commercially reasonable efforts to ensure that its
shareholder and representatives do not), directly or indirectly solicit,
encourage the submission of offers or proposals from any person or entity
(including by way of providing any information concerning TriSense or the Assets
to any person or entity, or otherwise) with respect to, or initiate or
participate in any negotiations or discussions regarding or enter into (or
authorize) any agreement or agreement in principle with respect to, any
expression of interest, offer, proposal to acquire or any acquisition of either
all or any portion of the Business or the Assets, whether by stock purchase,
share exchange, merger, consolidation, purchase of assets, tender offer or
otherwise. TriSense shall promptly inform Group 1 of any inquiries or proposals
received from any party with respect to the foregoing.

     (d)  Due Diligence; Employees. TriSense will continue to allow Group 1, its
employees, consultants and other representatives (collectively referred to as
Group 1 in references to due diligence) full access to, and the right to inspect
all its financial, marketing, sales, development, support, maintenance and
enhancements documents and records and source and object code, software
documentation and logs, books, records, files, contracts, agreements and other
information relating to the Assets, the Business or the transactions
contemplated hereunder which may be reasonably requested. Group 1 shall have the
right to inspect, observe and test the operations of the Software and
Documentation. Group 1 shall conduct any investigation in a manner which will
not unreasonably interfere with TriSense’s operations or cause TriSense to incur
additional costs or liabilities.

     (e)  Release of Employees. TriSense agrees to release at Closing all its
employees and consultants from any contractual obligations to TriSense, which,
in Group 1’s reasonable determination, would impair the utility of such person’s
services to Group 1, or Group 1 obtaining free and clear title to any of the
Assets.

     (f)  Consents/Successor Liability Statutes. TriSense will obtain prior to
Closing and deliver to Group 1 all tax clearance and similar certificates
reasonably requested by Group 1, including: (i) sales tax clearance certificates
and (ii) an employment tax clearance certificate and any other required
exemptions or certificates, to the extent that the non-compliance therewith or
the failure to provide necessary clearances would subject either Group 1 or the
Assets to the claims of any creditors of TriSense, or would subject any of the
Assets to any liens and Group 1 shall have received satisfactory evidence of
TriSense’s compliance with the terms of this Section. TriSense will deliver to
Group 1 at Closing the consents, estoppels and releases identified on the
Disclosure Schedule referencing this Section, and such other estoppels or
consents otherwise reasonably determined necessary by Group 1; provided,
however, that Trisense need not obtain the consent of Compuware prior to Closing
but Lamm, on behalf of Trisense, shall work with Group 1 to either obtain the
consent from Compuware to assignment of its contract with Trisense, to obtain
the right through Group 1’s contract with Compuware, or to apply other quality
assurance software to Paysense after closing, and shall bear the expensae of
obtaining such consent or application to the extent such expense does not exceed
$4,000.


14


--------------------------------------------------------------------------------


     (g)  Change of Name. Within ten (10) days of Closing, TriSense shall cause
its corporate name to be changed to a name which is not confusingly similar to
the name “TriSense.” TriSense agrees that it shall not subsequently amend its
Articles of Incorporation and shall prevent any affiliate from amending its
Articles of Incorporation to change the name of TriSense to any corporate name
which includes the term “TriSense” or any derivative of it, and TriSense agrees
that it will not organize or beneficially own any of the equity of any entity
whose name includes the term TriSense or any derivative of it.

     (h)  Transfer Taxes. TriSense will pay any stamp, sales, transfer or other
taxes payable by TriSense in respect to any of the transactions to be
consummated hereunder.

     (i)  Confidentiality. Except to the extent that information is or becomes
public knowledge or is required by law or accounting or reporting rules
applicable to Group 1 or TriSense to be disclosed, Trisense agrees that any
confidential information of Group 1 (as defined in their November 17, 2000
Confidentiality Agreement) which has been obtained in connection with this
Agreement or in the course of performing the obligations contemplated hereby,
shall not be used by Trisense or disclosed, furnished or made accessible to
third parties by it except, prior to Closing, as allowed pursuant to the terms
and conditions of the November 17, 2000 Agreement, or on or after Closing, as
determined by Group 1.


6.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF GROUP 1

     Group 1 represents and warrants to TriSense that:

     (a)  Group 1’s Authority and Status. Group 1 is a corporation in good
standing under the laws of the state of Delaware and it has the capacity and
authority to execute and deliver this Agreement, to perform hereunder and to
consummate the transactions contemplated hereby without the necessity of any act
or consent of any other person whomsoever. The execution and delivery by Group 1
of this Agreement and the other instruments and agreements to be delivered by it
hereunder, and the performance by it of its obligations hereunder and
thereunder, have been duly and validly authorized by all necessary action on its
part. This Agreement, and each and every other agreement, document and
instrument to be executed, delivered and performed by Group 1 in connection
herewith, constitutes, once all conditions to Closing have been satisfied, the
valid and legally binding obligation of Group 1, enforceable against Group 1 in
accordance with their respective terms, except as enforceability may be limited
by applicable equitable principles or judicial discretion, or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws from time to time in
effect affecting the enforcement of creditors’ rights generally.

     (b)  No Conflict. The execution and delivery of this Agreement by Group 1
does not, and the consummation of the transactions contemplated hereby will not,
violate (i) violate any provisions of Group 1’s Restated Certificate of
Incorporation or Bylaws, as amended, or (ii) any provisions or constitute a
breach or event of default under any agreement, lease, instrument or other
document. No consent, approval or agreement of any person, party, court,
government or entity is required to be obtained by Group 1 in connection with
the execution and delivery of this Agreement, or the other instruments and
agreements provided herein or the consummation of the transactions contemplated
hereby.


15


--------------------------------------------------------------------------------


     (c)  No Broker. No agent, broker, person or firm (other than Pennsylvania
Merchants Group) acting on behalf of Group 1 or any of its affiliates, or under
its authority, is or will be entitled to a financial advisory fee, brokerage
commission, finder’s fee or like payment in connection with this Agreement or
any of the transactions contemplated hereby. Group 1 has paid or will pay any
fees and expenses payable to Pennsylvania Merchants Group in connection with the
transactions contemplated hereby.

     (d)  Confidentiality. Except to the extent that information is or becomes
public knowledge or is required by law or accounting or reporting rules
applicable to Group 1 or TriSense to be disclosed, Group 1 agrees that any
confidential information (as defined in their November 17, 2000 Confidentiality
Agreement) which has been obtained in connection with this Agreement or in the
course of performing the obligations contemplated hereby, shall not be used by
Group 1 or disclosed, furnished or made accessible to third parties by it
except, prior to Closing, as allowed pursuant to the terms and conditions of the
November 17, 2000 Agreement, or on or after Closing, as determined by Group 1.

     (e)  Access. Group 1 agrees to provide Trisense and its representatives
reasonable access during normal business hours to the Assumed Contracts and
records of Trisense relating to periods prior to closing to enable Trisense to
prepare its taxes, respond to tax inquiries and audits, and respond to any other
controversies relating to its operations prior to Closing.


7.  CLOSING AND CONDITIONS TO CLOSING

     (a)  Time and Place of Closing. The closing of the transactions
contemplated hereby (the “Closing”) shall take place on April 30, 2001, and
shall occur at the offices of Group 1, 4200 Parliament Place, Suite 600, Lanham,
Maryland 20706-1844, or at such other time and place as may be agreed upon by
the parties.

     (b)  Conditions Precedent to Obligation of Group 1 to Close. The obligation
of Group 1 to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction, on or before the Closing, of each and every one
of the following conditions, all or any of which may be waived in writing in
whole or in part by Group 1:


       (i)  The representations and warranties made by TriSense in this
Agreement, and the Exhibits hereto, and in the documents and instruments to be
delivered to Group 1 or its representatives at the Closing, shall be true and
correct in all material respects as of the Closing with the same force and
effect as though such representations and warranties have been made on and as of
such time, except for changes contemplated by this Agreement.


       (ii)  TriSense shall have duly performed all of the covenants, acts and
undertakings to be performed by it as of or prior to the Closing.


       (iii)  No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain, prohibit, or obtain
substantial damages in respect of, or which is related to, or arises out of,
this Agreement or the consummation of the transactions contemplated hereby, or
which is related to or affects any of the Assets or the Business, if such
action, proceeding, investigation, regulation or legislation, in the reasonable
judgment of Group 1, would make it inadvisable to consummate such transactions.


       (iv)  TriSense shall have received consents, waivers, certifications,
estoppels and opinions required for the execution of this Agreement and the
consummation of the transactions contemplated hereby.


16


--------------------------------------------------------------------------------


       (v)  The execution and the delivery of this Agreement and the
consummation of the transactions contemplated hereby shall have been approved by
all regulatory authorities whose approvals are required by law.


       (vi)  Ms. Howard and Messrs. Decker, Henry, Kuder and Urban shall have
accepted employment with Group 1 (or Group 1 shall have determined not to
require such employment).


     (c)  Conditions Precedent to the Obligation of TriSense to Close. The
obligations of TriSense to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing, of
each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by TriSense.


       (i)  The representations and warranties made by Group 1 in this
Agreement, and in the documents and instruments to be delivered to TriSense or
its representatives at the Closing, shall be true and correct in all material
respects with the same force and effect as though such representations and
warranties had been made on and as of such time.


       (ii)  Group 1 shall have duly performed, in all material respects, all of
the covenants, acts and undertakings to be performed by it as of or prior to the
Closing.


       (iii)  No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain, prohibit, or obtain
substantial damages in respect of, or which is related to, or arises out of,
this Agreement or the consummation of the transactions contemplated hereby, if
such action, proceeding, investigation, regulation or legislation, in the
reasonable judgment of TriSense would make it inadvisable to consummate such
transactions.


       (iv)  The execution and the delivery of this Agreement and the
consummation of the transactions contemplated hereby shall have been approved by
all authorities whose approvals are required by law.


     (d)  Transactions at Closing. At the Closing, each of the following
transactions shall occur:


       (i)  TriSense’s Performance. At the Closing, TriSense shall deliver the
following to Group 1, fully executed, notarized and attested to where
applicable:


       (A)  bill of sale in the form of Exhibit C,


       (B)  assignment of copyrights suitable for filing in the U.S.A. in the
form set out in Exhibit D,


       (C)  assignment of all of the trademarks suitable for filing in the forms
set out in Exhibits E, F and G.


       (D)  assignment of U.S. Patent No. 6,078,907 in the form set out in
Exhibit H, hereto,


       (E)  other good and sufficient instruments of sale, conveyance, transfer
and assignment as shall be required or as may be appropriate in order to
effectively vest in Group 1 good and marketable title to all of the Assets, free
and clear of all liens, security interests and encumbrances, except for
Permitted Liens,


17


--------------------------------------------------------------------------------


       (F)  copies of all books of account (excluding minute books and stock
books of TriSense), contracts, files and other data and documents pertaining to
the Assets or the Business,


       (G)  all records on all BSP, Senior Bureau, end user license,
subscription or maintenance agreements for the Software;


       (I)  certified copies of resolutions of the Board of Directors of
TriSense approving the transactions set forth in this Agreement;


       (J)  certified copies of resolutions of the stockholder of TriSense
approving the transactions set forth in this Agreement;


       (K)  certificate of incumbency for the officers of TriSense who are
executing this Agreement and the other documents contemplated hereunder;


       (L)  opinion of counsel in the form set out in Exhibit B, hereto;


       (M)  physical possession of the Assets;


       (N)  Certificate of Status or Good-Standing as of the most recent
practicable date from the Secretary of State of Minnesota with respect to
TriSense;


       (O)  assignment of all of the Assumed Contracts, except the Compuware
Contract;


       (P)  assignment of all rights to all URLs, domain names and other
Internet address identifiers identified on Exhibit J;


       (Q)  consents, estoppels and assignments from entities identified on the
Disclosure Schedule hereto, in forms reasonably acceptable to Group 1;


       (R)  such other evidence of the performance of all covenants and
satisfaction of all conditions required of parties to this Agreement, other than
Group 1, at or prior to the Closing, as Group 1 or its counsel may reasonably
require.


  (ii)  Performance by Group 1. At the Closing, Group 1 shall deliver to
TriSense the following payment and documents, fully executed, notarized and
attested to where applicable:


       (A)  payment of One Million, Five Hundred and Forty Five Thousand Dollars
($1,545,000) to be made at Closing as required in Section 2, above;


       (B)  restricted covenants of Lamm in the from set out in Exhibit A,
hereto;


       (C)  a promissory note in the form of Exhibit K for aggregate principal
and interest of $6,560,000;


18


--------------------------------------------------------------------------------


       (D)  a security agreement in the form of the attached Exhibit L; --


       (E)  such other evidence of the performance of all the covenants and
satisfaction of all the conditions required of Group 1 by this Agreement at or
before the Closing as TriSense may reasonably require.



8.  INDEMNIFICATION

     (a)  Indemnification by TriSense. TriSense agrees to indemnify, defend and
hold harmless Group 1 and its current and past officers, directors, employees,
agents and representatives (collectively, the “Group 1 Indemnified Parties”)
from all losses, damages, liabilities, costs (including reasonable attorneys’
and experts’ fees) and expenses (collectively, the “Losses”) incurred by the
party being indemnified from:


       (i)  The failure of TriSense to transfer to Group 1 all of the right,
title and interest of Trisense to the Assets, or of the third party that owns
such Assets and for which Trisense has agreed to obtain conveyance to Group 1 as
provided in Section 1, in each case free and clear of all liens, other than
Permitted Liens and otherwise as described herein;


       (ii)  Any breach of any representation or warranty of TriSense contained
in this Agreement or any other agreement, certificate or document delivered by
them pursuant hereto; and


       (iii)  Any breach of any covenant or agreement of TriSense contained in
this Agreement or any other agreement or document delivered by them pursuant
hereto requiring performance after the Closing Date;


       (iv)  The Excluded Liabilities; and


       (v)  The inability of TriSense or Group 1 to prevent another party to a
TriSense’s BSP Agreement, Service Bureau Agreement or Service Provider
Agreement, because of language contained in the assignment clauses of such
agreements, from terminating that agreement on the grounds that the assignment
of that agreement hereunder was made without their consent.


       (b)  Indemnification by Group 1. Group 1 agrees to indemnify, defend and
hold harmless TriSense and its current and past officers, directors, employees,
agents and representatives (collectively, the “TriSense Indemnified Parties”)
from all Losses incurred by the party being indemnified from:


       (i)  Any breach of any representation or warranty of Group 1 contained in
this Agreement or any other agreement, certificate or document delivered by
Group 1 pursuant hereto;


       (ii)  Any breach of any covenant of Group 1 contained in this Agreement
or any other agreement or document delivered by Group 1 pursuant hereto; and


       (iii)  The Assumed Liabilities.


19


--------------------------------------------------------------------------------


     (c)  Third Person Claims. Promptly after any person entitled to
indemnification under this Section 8 (the “Indemnified Party”) has received
notice of or has knowledge of any claim, or a threat of a claim, against the
Indemnified Party by a natural person or business entity (a “Person”) not a
party to this Agreement (a “Third Person”) or the commencement of any covered
action or proceeding by a Third Person, that Indemnified Person shall give the
other party (the “Indemnifying Party”) written notice of such claim or the
commencement of such action or proceeding. The Indemnified Party shall be
entitled to indemnification only if the Indemnified Party delivers such notice
to the Indemnifying Party prior to the expiration of the representations and
warranties of the Indemnifying Party as set forth in Section 9. Such notice
shall state the nature and the basis of such claim and a reasonable estimate of
the Loss and shall be given as promptly as practicable. The Indemnifying Party
shall have right to defend, at its own expense and by its own counsel, any such
matter so long as the Indemnifying Party pursues the same in good faith and
diligently. If the Indemnifying Party undertakes to defend or settle, it shall
promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
the defense thereof and in any settlement thereof. Such cooperation shall
include, but shall not be limited to, furnishing the Indemnifying Party with any
personnel, books, records or information reasonably requested by the
Indemnifying Party that are in the Indemnified Party’s possession or control.
Notwithstanding the foregoing, the Indemnified Party shall have the right to
approve the selection of any counsel selected by the indemnifying party to
defend hereunder, which approval shall not be unreasonably conditioned, delayed
or denied and to participate in any matter through counsel of its own choosing
at its own expense so long as there is not a conflict of interest with counsel
for the Indemnifying Party ); provided, however, that the Indemnifying Party’s
counsel shall always be lead counsel and shall determine all litigation and
settlement steps, strategy and the like. After the Indemnifying Party has
notified the Indemnified Party of its intention to undertake to defend or settle
any such asserted liability, and for so long as the Indemnifying Party
diligently and in good faith pursues such defense and otherwise indemnifies and
holds the Indemnified Party harmless, the Indemnifying Party shall not be liable
for any additional legal expenses incurred by the Indemnified Party in
connection with any defense or settlement of such asserted liability. If the
Indemnifying Party desires to accept a final and complete settlement of any such
Third Person claim, such settlement shall require as an unconditional term
thereof that the Third Person deliver to the Indemnified Party a release from
all liability in respect of such claim. If the Indemnified Party refuses to
consent to such settlement, then the Indemnifying Party’s liability under this
Section with respect to such Third Person’s claim shall be limited to the amount
so offered in settlement by said Third Person and the Indemnified Party shall
reimburse the Indemnifying Party for any additional costs of defense which it
subsequently incurs with respect to such claim; provided, however that such
limitation shall not apply to claims in respect of taxes or intellectual
property claims or claims arising out of misuse of personally identifiable data,
for which no settlement shall be made without the prior consent of the
Indemnified Party, which consent shall not be unreasonably conditioned, delayed
or denied. If the Indemnifying Party does not promptly undertake to defend such
matter to which the Indemnified Party is entitled to indemnification hereunder,
or fails to diligently or in good faith pursue such defense, the Indemnified
Party may undertake such defense through counsel of its choice, at reasonable
cost and expense of the Indemnifying Party, and the Indemnified Party may settle
such matter, and the Indemnifying Party shall reimburse the Indemnified Party
for the amount paid in such settlement and any other liabilities or reasonable
expenses incurred by the Indemnified Party in connection therewith.

     (d)  If the indemnification provided for in this Section 8 from the
Indemnifying Party is unavailable to an Indemnified Party, in respect of any
Losses referred to therein, the Indemnifying Party, in lieu of indemnifying such
persons, shall contribute to the amount paid or payable by such persons as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and the Indemnified Party in connection
with the actions that resulted in such Losses, as well as any other relative
equitable considerations. The amount paid or payable by a party as a result of
the Losses shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation, lawsuit
or legal or administrative action or proceeding


20


--------------------------------------------------------------------------------


     (e)  Other Claims. In the event any Indemnified Party should have a claim
for indemnification against any Indemnifying Party which does not involve a
claim by a Third Person, the Indemnified Party shall deliver a notice of such
claim to the Indemnifying Party, setting forth in reasonable detail the
identity, nature and estimated amount of the Loss (if reasonably determinable)
related to such claim or claims, with reasonable promptness. The Indemnified
Party shall be entitled to indemnification only if the Indemnified Party
delivers such notice to the Indemnifying Party prior to the expiration of the
representations and warranties of the Indemnifying Party as set forth in Section
9. If the Indemnifying Party notifies the Indemnified Party that it does not
dispute the claim described in such notice or fails to notify the Indemnified
Party within twenty (20) business days after delivery of such notice by the
Indemnified Party whether the Indemnifying Party disputes the claim described in
such notice, the Loss in the amount specified in the Indemnified Party’s notice
will be conclusively deemed a liability of the Indemnifying Party subject to the
limitations of the Basket Amount and Cap described below. If the Indemnifying
Party has timely disputed its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party will proceed in good faith to
negotiate a resolution of such dispute for a period of thirty (30) business
days. If such dispute has not been resolved by such time, such dispute shall be
resolved fully and finally by an arbitrator selected pursuant to, and an
arbitration governed by, the Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator shall resolve the dispute within 120
days after selection and judgment upon the award rendered by such arbitrator may
be entered in any court of competent jurisdiction. The place of arbitration
shall be Minneapolis, Minnesota if initiated by Group 1 or the Washington, DC
metropolitan area if initiated by TriSense. If a Third Person raises a claim or
threat of a claim related to an arbitrated claim for indemnification during the
pendency of the arbitration proceeding pursuant to this Section (e), the
procedures set forth in Section 8(c) shall control and the arbitration
proceeding shall be withdrawn.

     (f)  Good Faith Claims. Any Indemnified Party shall bring a claim for
indemnification hereunder in good faith and in a timely manner consistent with
good commercial practices.

     (g)  Limitations on Indemnity. Anything to the contrary notwithstanding,
neither the Group 1 Indemnified Parties, on the one hand, nor the TriSense
Indemnified Parties, on the other hand, shall be entitled to recovery from the
Indemnifying Party (i) unless and until the aggregate amount of such Losses
suffered (excluding, however, legal fees and expenses), sustained or incurred by
the Group 1 Indemnified Parties or the TriSense Indemnified Parties, as the case
may be, shall exceed $135,000 calculated on a cumulative and not on a per item
basis (the “Basket Amount”), and then only with respect to the excess over the
Basket Amount, and (ii) in an aggregate amount in excess of $6,000,000 (the
“Cap”).

     (h)  Offset against Promissory Note. Notwithstanding any other provision in
this Section 8, if Group 1 either (a) asserts in good faith a claim to indemnity
for a Loss pursuant to subsection 8(e) that has not been settled or proceeded to
the point of an arbitration award or other adjudication, or (b) is subject to a
Loss from a third party claim pursuant to Section 8(c) that has not been
adjudicated or settled (such Loss described in (a) and (b) being referred to as
a “Pending Loss”), then Group 1 may withhold from its obligation to pay pursuant
to the Promissory Note, the reasonable amount of such Pending Loss that is the
subject to such claim for indemnity, provided that Group 1 shall not be entitled
to withhold for a Pending Loss to the extent that the amount of such Pending
Loss, together with all other Pending Losses that have been withheld, shall
exceed $1,500,000. If and to the extent Trisense is held not liable through
arbitration or litigation for any such Pending Loss, Group 1 shall immediately
pay over the amount withheld to Trisense plus interest from the due date of the
payment from which such amount is withheld to the date of such payment to
Trisense at the rate of twelve percent (12%) per annum.

     (i)  Offsetting Losses. Notwithstanding anything in this Agreement to the
contrary, the amount of any Losses for which indemnification is provided under
this Section 8 shall be reduced by (A) any related recoveries actually received
by an Indemnified Party under insurance policies, and (B) any other related
payments actually received by an Indemnified Party from third parties.


21


--------------------------------------------------------------------------------


     (j)  Notwithstanding anything in this Agreement to the contrary, Group 1
shall not be entitled to indemnification under this Section 8 for any Losses
related to the collection of an account receivable, unless and until Group 1 has
(i) expended commercially reasonable efforts to collect such account receivable,
and (ii) offered to assign such account receivable to TriSense.

     (k)  Exclusive Remedy. After the Closing, the rights set forth in this
Section 8 (Indemnification) shall be each party’s sole and exclusive remedies
against the other party hereto for misrepresentations or breaches of covenants
or warranties contained in this Agreement and the other agreements contemplated
hereby, excluding, however, enforcement of Lamm’s restrictive covenant and any
action in equity that either party may institute to obtained equitable relief.
Notwithstanding the foregoing, nothing herein shall prevent any of the parties
hereto from bringing an action based upon allegations of fraud or other
intentional breach of an obligation of or with respect to the other parties in
connection with this Agreement or the additional agreements contemplated hereby.
In the event such action is brought, Group 1, on the one hand, and TriSense on
the other hand, shall bear their own fees and expenses in connection with such
action.


9.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     (a)  All representations, warranties, agreements, covenants and obligations
made or undertaken by Group 1 in this Agreement orin any document or instrument
executed and delivered pursuant hereto, have been relied upon by TriSense and
shall survive the Closing for a period of twenty-four (24) months unless an
express provision of the document or instrument executed and delivered pursuant
hereto calls for a longer period of survival.

     (b)  All representations, warranties, agreements, covenants and obligations
made or undertaken by TriSense in this Agreement or in any document or
instrument executed and delivered pursuant hereto have been relied upon by
Group 1 and shall survive the Closing for a period of twenty-four (24) months
unless an express provision of the document or instrument executed and delivered
pursuant hereto calls for a longer period of survival.

     (c)  Except as expressly set forth herein, TriSense makes no representation
or warranty, express or implied, at law or in equity, in respect of any of its
assets (including, without limitation, the Assets), liabilities or operations.


10.  TERMINATION

     (a)  This Agreement constitutes the binding agreement of the parties to
consummate the transactions contemplated hereby, the consideration for which is,
inter alia, the covenants set forth herein and the expenditures and obligations
incurred and to be incurred by TriSense and Group 1 in respect of this
Agreement. This Agreement may be terminated and abandoned at any time prior to
the Closing by:


(i) mutual written consent of TriSense and Group 1;


(ii) by the TriSense, on the one hand, or by Group 1, on the other hand, if the
Closing shall not have been consummated on or prior to April 16, 2001 or such
later date, if any, as the parties hereto shall agree in writing, provided,
that, no party will be entitled to terminate this Agreement pursuant to this
Section 10(a)(ii) if such party’s willful breach of this Agreement has prevented
the consummation of the transactions contemplated hereby;or


(iii) by TriSense, on the one hand, or by Group 1, on the other hand, in the
event of a material breach or default by the other party of any provision of
this Agreement and, in the case of a breach or default that is capable of being
cured, continuation of such breach or default for a period of 10 days after
written notice thereof shall have been given to the breaching party.


22


--------------------------------------------------------------------------------


     (b) In the event of a termination of this Agreement pursuant to this
Section 10, each party shall pay the costs and expenses incurred by it in
connection with this Agreement, and no party (or any of its officers, directors,
employees, agents, representatives or shareholders) shall be liable to any other
party for any costs, expenses, damage or loss of anticipated profits hereunder;
provided, however, if such termination is due to the breach by any party of any
covenant, agreement, warranty or representation, or results from any party
failing to use its commercially reasonable efforts to fulfill any condition to
which the Closing is subject (a “Breaching Party”), then the Breaching Party
shall be solely responsible for the costs and expenses incurred by the other
party in connection with this Agreement and the transaction contemplated hereby.


11.  MISCELLANEOUS

     (a)  Payment of Fees and Expenses. Except as set forth in Sections 8 and
10(b), herein, TriSense and Group 1 each agrees that regardless of whether the
transactions contemplated hereunder close, to pay their own fees and expenses,
including the fees and expenses of its respective counsel, accountants,
investment brokers, advisors, employees and other agents, if any, incurred in
connection with the transactions contemplated here, unless expressly agreed to
otherwise in the Agreement. Notwithstanding anything to the contrary set out
herein, in the event that either TriSense or Group 1 resorts to litigation to
settle a dispute under this Agreement, the prevailing party shall be entitled to
recover reasonable fees expended to retain legal counsel, experts and to defray
costs and expenses directly related with such litigation.

     (b)  Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand, mailed by Federal
Express or other overnight, tracked delivery service or sent by facsimile,
addressed as follows:


(i) If to TriSense:


  Mr. David Lamm
TriSense Software, Ltd.
204 Marcin Lane, Burnsville, MN 55337


  With copy to:


  Dorsey & Whitney LLP
Pillsbury Center South
220 South Sixth Street
Minneapolis, Minnesota 55402
Attention: Thomas Martin, Esq.
Telefax: (612) 340-8738


  If to Group 1:


  Group 1 Software, Inc.
4200 Parliament Place
Suite 600
Lanham, Maryland 20706-1488
Attention: General Counsel
Telefax: (301) 731-0360


23


--------------------------------------------------------------------------------


       (ii)  Any party hereto may change its address specified for notices
herein by designating a new address by notice in accordance with this Section.
Any notice shall be deemed given (A) at the time it is received if delivered by
hand or (B) the day after being mailed if mailed by Federal Express or other
overnight courier.


     (c)  Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, executors and administrators and successors and assigns, but
may not be assigned by any party hereto without the prior written consent of the
other party hereto which consent shall not be unreasonably conditioned, delayed
or denied. Notwithstanding the foregoing provisions of this Section 12(c),
Group 1 may transfer or assign this Agreement and all of its rights and
obligations hereunder without the consent of TriSense to any entity that
purchases all or substantially all of its assets or that succeeds to such assets
through merger or consolidation, and provided that after any such transfer or
assignment Group 1 remains liable to TriSense for any failure of an transferee
or assignee to perform its obligations hereunder, to any Affiliate (an entity
which controls, is controlled by or is under common control with respect to
Group 1).

     (d)  Further Assurances. Each party covenants that at any time, and from
time to time after the Closing, it will execute and deliver (or cause to be so
done) such additional instruments and take such actions as may be reasonably
requested by the other parties to confirm or perfect or otherwise to carry out
the intent and purposes of this Agreement. TriSense agrees to execute and
deliver (or cause to be so done) to Group 1 any instruments or documents that
Group 1 requests in order to register or otherwise protect or preserve any
rights (patent, trademark, copyright or otherwise) that Group 1 has or shall
have in and to U.S. Patent No. 6,078,907, the Trademarks, the Software or the
Documentation. All documents shall be prepared at the sole cost and expense of
the requesting party. TriSense agrees to obtain from Lamm, at no additional
expense to Group 1, at any time, and from time-to-time after Closing, his
execution and delivery of such additional instruments as may be reasonably
requested by Group 1 to convey to Group 1 title, free and clear of any and all
liens, encumbrances or other clouds on title, with respect to any of the Assets
which, prior to Closing, were titled in his name and had not, at Closing, been
transferred to TriSense.

     (e)  No Third Party Beneficiaries. Nothing contained herein shall be
construed to afford any rights or benefits to any third party or person. Any
implication of rights grant to any such party is hereby expressly disclaimed.

     (f)  Risk of Loss. TriSense assumes all risk of theft or casualty of loss
or damage regarding the Assets (except for any Assets which are in the Group 1’s
possession prior to Closing) from the date of this Agreement up to the Closing.
In the event of such loss or damage prior to Closing, TriSense shall use its
commercially reasonable efforts to repair, replace or restore such Assets
immediately. If TriSense does not so effect repair, replacement or restoration
to satisfy the conditions to Closing set out above, Group 1 shall have the right
to terminate this Agreement.

     (d)  Captions. The section and other headings in this Agreement are
inserted solely as a matter of convenience and for reference, and are not a part
of this Agreement.

     (e)  Integration. This Agreement together with the documents executed
concurrently herewith or at the Closing and the November 17, 2000
Confidentiality Agreement between the parties constitute the entire agreement
among the parties hereto with respect to the transactions contemplated hereby
and supersedes and cancels any prior agreements representations, warranties, or
communications, whether oral or written, among the parties hereto relating to
the transactions contemplated hereby.


24


--------------------------------------------------------------------------------


     (f)  Governing Law. This Agreement shall be governed by and enforced in
accordance with the laws of the State of Maryland, principles of conflicts of
law notwithstanding.

     (g)  Forum. This Agreement may be enforced in any federal court or state
court sitting in Minnesota or Maryland; and the parties hereto consent to the
jurisdiction and venue of any such court and waive any argument that venue in
such forum is not convenient.

     (h)  Waiver. Any failure on the part of any party hereto to comply with any
of its obligations, agreements or conditions hereunder may be waived in writing
by any other party to whom such compliance is owed. No waiver of any provision
of this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. Neither this Agreement nor any provision hereof may be changed, waived,
discharged or terminated orally, but only by an agreement in writing signed by
the party against whom or which the enforcement of such change, waiver,
discharge or termination is sought.

     (i)  Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile signature followed by an original
signature shall be sufficient to execute this Agreement and the other agreements
contemplated hereunder.

     (j)  Gender. All pronouns used herein shall be deemed to refer to the
masculine, feminine or neuter gender as the context requires. References herein
to the plural shall include the singular, or vice versa, as context requires.

     (k) Interpretation .The Agreement shall be construed without reference to
any presumption or rules of construction operating against the “draftsman” of
the document, the intent of the parties being that any such presumption or rule
is inapplicable in this instance because both parties have reviewed and
negotiated this document in the manner that each viewed as most advantageous to
its own interests.

     (l)  Exhibits. All Exhibits attached hereto are incorporated herein by
reference, and all blanks in such Exhibits, if any, will be filled in as
required in order to consummate the transactions contemplated herein and in
accordance with this Agreement.

     (m)  Severability. In the event that any provision of this Agreement or any
word, phrase, clause, sentence or other portion thereof shall be held to be
unenforceable or invalid under applicable law for any reason, such provision or
portion thereof shall be modified or deleted in such a manner so as to effect
the agreement of the parties under this Agreement, as modified, to the fullest
extent permitted under applicable law.

     (n)  Definition of Knowledge. — An individual will be deemed to have
“knowledge” of a particular fact or other matter if such individual is actually
aware of such fact or other matter or a prudent individual could be expected to
discover or otherwise become aware of such fact or other matter in the ordinary
and prudent course of the business of such Person. A Person (i.e., not an
individual) will be deemed to have “knowledge” of a particular fact or other
matter if any individual who is serving, or who has at any time served, as a
director, officer or member of management or professional advisor of such Person
(or in any similar capacity) has, or at any time had, knowledge of such fact or
other matter.


25


--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, each party hereto has executed or caused this Agreement
to be executed on its behalf, all on the day and year first above written.


TRISENSE SOFTWARE, LTD.


By:
      ———————————————
David Lamm, President




GROUP 1 SOFTWARE, INC.


By:
      ———————————————

Name:
           ——————————————

Its:
      ———————————————





26